Title: To George Washington from Major General Nathanael Greene, 3 August 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						Ver Planks Point [N.Y.] Augt 3d 1780
					
					The more I have thought upon the subject of explaining the reasons and causes of our movements to the Army, and through them to the Country, the more I am confirmed in my opinion, of the propriety and necessity for it.
					Your Excellency will consider this is a great movement, and has been very rapid. The march of the Army has been very fatiguing. The teams of the Country have been impressed and every kind of property laid hold on to pave the way to a certain plan of operations. If it is all relinquished without any explanation. The natural reflections that will arise upon the occasion will be, why has the Army been thus harassed without an object, why has the people been draged from their homes with their teams and the public subjected to a most enormous expence; and why has the property of the people been laid hold on by the hand of power when there appears nothing to warrant these extraordinary measures.
					Without some explanation we shall not do justice to our selves, nor

will your excellency to your own Military character. The enterprize was great, the object noble; and the end for which it was undertaken appears to have been partly answered if not fully so. To explain the reasons for the movement will give the Army a high opinion of the confidence you have in their spirit and enterprize and perfectly reconcile them to all the past fatigues and to those which may follow in regaining our former position. It will strike the Enemy with the boldness of the design. It will be pleasing to the French Army as a measure calculated to give the most speedy relief. It will reconcile the Country to all the inconveniencies they have felt and prepare their minds for future exertions of a similar nature in full confidence that the object is worthy the preparation.
					Tho I am no advocate in common for giving reasons either to the Army or the community for our movements; yet there are cases when substantial advantages can be drawn from it and when the peoples curiosity can be gratified and the public be benefited at the same time I think it will [be]justifiable to adopt the measure.
					It is unnecessary to gasconade highly upon the occasion; but I think we may with great reason suppose the Enemies return to be in consequence of our movements; and that gives us the reputation of having saved our Allies from an injury and subjected the Enemy to the mortefication of having been obliged to relenquish their project.
					If the explanation takes place there will be no inconvenience in our recrossing the River without it I think there will [be] for both the Army and the Country will think all is given up and there will be no preparations proportionable to the business in contemplation.
					Your Excellency may remember that Sir Henry Clinton explained his movement up to Stony Point last Campaign after General Wayne took that place. He had not half the reasons for that explanation as you have for this.
					I wish your Excellency to determin upon your further operations as soon as possible as Boards and Teams are impressing collecting and coming to Camp as fast as possible. If the Teams are not likely to be wanted immedeately they had better be discharged without loss of time as it will save a great expence and free the people from no small inconvenienies.
					Col. Hay has sent down a considerable quantity of Boards to Kings ferry; and more are coming. Mr Clarke of Danbury writes me, that [he] has got an Account of 100,000 feet; which may be had; but not without great inconvenience to the Inhabitants, as they were got to rebuild the houses burnt by the Enemy last Campaign There is a great number of impressed teams at Kings ferry on the other side which I wish to dismiss if there is not an immedeate necessity for them. I am with great respect Your Excellencys Most Obedt humble Ser.
					
						Nath. Greene M:G.
					
				 